     Case 8:19-cr-00061-JVS Document 284 Filed 09/14/20 Page 1 of 45 Page ID #:4026



 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     JULIAN L. ANDRÉ (Cal. Bar No. 251120)
 4   Assistant United States Attorney
     Major Frauds Section
 5        1100 United States Courthouse
          312 North Spring Street
 6        Los Angeles, California 90012
          Telephone: (213) 894-6683
 7        Facsimile: (213) 894-6269
          Email:     Julian.L.Andre@usdoj.gov
 8
     BRETT A. SAGEL (Cal. Bar No. 243918)
 9   Assistant United States Attorney
          Ronald Reagan Federal Building
10        411 West Fourth Street, Suite 8000
          Santa Ana, California 92701
11        Telephone: (714) 338-3598
          Facsimile: (714) 338-3708
12        Email:      Brett.Sagel@usdoj.gov

13   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
14
                              UNITED STATES DISTRICT COURT
15
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
16
     UNITED STATES OF AMERICA,                 SA CR No. 19-061-JVS
17
                Plaintiff,                     GOVERNMENT’S CONSOLIDATED MOTION
18                                             IN LIMINE TO ADMIT EVIDENCE OF
                      v.                       DEFENDANT MICHAEL JOHN AVENATTI’S
19                                             OTHER ACTS, CRIMES, AND WRONGS,
     MICHAEL JOHN AVENATTI,                    AND TO ADMIT EVIDENCE OF
20                                             DEFENDANT’S PRIOR CONVICTIONS IF
                Defendant.                     DEFENDANT TESTIFIES AT TRIAL;
21                                             DECLARATION OF JULIAN L. ANDRÉ;
                                               EXHIBITS
22
                                               Hearing Date: October 19, 2020
23                                             Hearing Time: 9:00 a.m.
                                               Location:     Courtroom of the
24                                                           Hon. James V. Selna

25

26         Plaintiff United States of America, by and through its counsel

27   of record, the United States Attorney for the Central District of

28   California and Assistant United States Attorneys Julian L. André and
     Case 8:19-cr-00061-JVS Document 284 Filed 09/14/20 Page 2 of 45 Page ID #:4027



 1   Brett A. Sagel, hereby files its consolidated motion in limine to

 2   admit evidence of defendant MICHAEL JOHN AVENATTI’s (“defendant”)

 3   other acts, crimes, and wrongs, and to admit evidence of defendant’s

 4   prior convictions should he testify at trial.

 5         This motion is based upon the attached memorandum of points and

 6   authorities, the attached declaration of Julian L. André and

 7   exhibits, the files and records in this case, and such further

 8   evidence and argument as the Court may permit.

 9    Dated: September 14, 2020            Respectfully submitted,

10                                         NICOLA T. HANNA
                                           United States Attorney
11
                                           BRANDON D. FOX
12                                         Assistant United States Attorney
                                           Chief, Criminal Division
13

14
                                           JULIAN L. ANDRÉ
15                                         BRETT A. SAGEL
                                           Assistant United States Attorneys
16
                                           Attorneys for Plaintiff
17                                         UNITED STATES OF AMERICA

18

19

20

21

22

23

24

25

26

27

28

                                              2
     Case 8:19-cr-00061-JVS Document 284 Filed 09/14/20 Page 3 of 45 Page ID #:4028



 1                                  TABLE OF CONTENTS
 2   DESCRIPTION                                                                  PAGE

 3   TABLE OF AUTHORITIES..............................................iii

 4   MEMORANDUM OF POINTS AND AUTHORITIES................................1

 5   I.    INTRODUCTION...................................................1

 6   II.   FACTUAL AND PROCEDURAL BACKGROUND..............................3

 7         A.    The Indictment............................................3

 8         B.    The Government’s Notice to Defendant......................8

 9   III. LEGAL STANDARDS................................................8

10   IV.   ARGUMENT......................................................12

11         A.    Defendant’s Embezzlement of Settlement Funds from the
                 Super Bowl Clients Falls Squarely within the Charged
12               Conduct and Is Direct Evidence of the Alleged
                 Fraudulent Scheme........................................13
13
                 1.    Additional Crimes, Wrongs, and Other Acts...........13
14
                 2.    The Evidence to be Admitted.........................14
15
                 3.    Admissibility.......................................15
16
           B.    Defendant’s Failure to Pay Over to the IRS Payroll
17               Taxes Withheld from EA LLP Employee’s Paychecks Is
                 Inextricably Intertwined with the Charges in the
18               Indictment...............................................17

19               1.    Additional Crimes, Wrongs, and Other Acts...........17

20               2.    The Evidence to be Admitted.........................20

21               3.    Admissibility.......................................20

22         C.    Defendant’s Failure to Pay State Taxes for GBUS is
                 Inextricably Intertwined with the Tax Charges and
23               Further Proves Defendant’s Knowledge, Motive, and
                 Intent...................................................22
24
                 1.    Additional Crimes, Wrongs, and Other Acts...........22
25
                 2.    The Evidence to be Admitted.........................23
26
                 3.    Admissibility.......................................23
27
           D.    Defendant’s Additional Fraudulent Conduct in
28               Connection with the 2017 EA Bankruptcy is Direct

                                              i
     Case 8:19-cr-00061-JVS Document 284 Filed 09/14/20 Page 4 of 45 Page ID #:4029



 1                           TABLE OF CONTENTS (CONTINUED)
 2   DESCRIPTION                                                                  PAGE

 3               Evidence of Defendant’s Fraudulent Intent and Is
                 Inextricably Intertwined with the Other Charges..........24
 4
                 1.    Additional Crimes, Wrongs, and Other Acts...........24
 5
                 2.    The Evidence to be Admitted.........................26
 6
                 3.    Admissibility.......................................27
 7
           E.    Defendant’s Numerous False and Perjurious Statements
 8               During Judgment Debtor Examinations in 2018 and 2019
                 are Admissible For Multiple Reasons......................29
 9
                 1.    Additional Crimes, Wrongs, and Other Acts...........29
10
                 2.    The Evidence to be Admitted.........................33
11
                 3.    Admissibility.......................................33
12
           F.    If Defendant Testifies at Trial, Defendant’s Prior
13               Honest Services Fraud and Extortion Convictions Should
                 Be Admitted Under Rule 609...............................34
14
     V.    CONCLUSION....................................................35
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             ii
     Case 8:19-cr-00061-JVS Document 284 Filed 09/14/20 Page 5 of 45 Page ID #:4030



 1                                TABLE OF AUTHORITIES
 2   DESCRIPTION                                                                  PAGE

 3   FEDERAL CASES
 4   Greco et al. v. NFL et al,
          No. 3:13-cv-01005-M (NDTX)....................................13
 5
     Huddleston v. United States,
 6        485 U.S. 681 (1988)...........................................10

 7   In re: Eagan Avenatti LLP,
          No. 8:17-bk-11961-CB (C.D. Cal.)..........................passim
 8
     United States v. Avenatti,
 9        No. 1:19-CR-373-PGG (S.D.N.Y.).............................3, 34

10   United States v. Bailleaux,
          685 F.2d 1105 (9th Cir. 1982).................................12
11
     United States v. Curtin,
12        489 F.3d 935 (9th Cir. 2007)..............................10, 11

13   United States v. Daly,
          974 F.2d 1215 (9th Cir. 1992)..................................9
14
     United States v. Diggs,
15        649 F.2d 731 (9th Cir. 1981)..................................11

16   United States v. Dorsey,
          677 F.3d 944 (9th Cir. 2012)...................................9
17
     United States v. Glenn,
18        667 F.2d 1269 (9th Cir. 1982).................................35

19   United States v. Hanson,
          936 F.3d 876 (9th Cir. 2019)..................................10
20
     United States v. Loftis,
21        843 F.3d 1173 (9th Cir. 2016)......................9, 16, 21, 28

22   United States v. Major,
          676 F.3d 803 (9th Cir. 2012)..................................10
23
     United States v. McConney,
24        782 F.2d 1195 (9th Cir. 1984).................................11

25   United States v. Montgomery,
          150 F.3d 983 (9th Cir. 1998)..................................11
26
     United States v. Parker,
27        549 F.2d 1217 (9th Cir. 1977).................................11

28

                                            iii
     Case 8:19-cr-00061-JVS Document 284 Filed 09/14/20 Page 6 of 45 Page ID #:4031



 1                         TABLE OF AUTHORITIES (CONTINUED)
 2   DESCRIPTION                                                                  PAGE

 3   United States v. Ramirez-Jiminez,
          967 F.2d 1321 (9th Cir. 1992).................................10
 4
     United States v. Romero,
 5        282 F.3d 683 (9th Cir. 2002)..................................12

 6   United States v. Skillman,
          922 F.2d 1370 (9th Cir. 1990).................................11
 7
     United States v. Soliman,
 8        813 F.2d 277 (9th Cir. 1987)...................................9

 9   United States v. Tsinnijinnie,
          91 F.3d 1285 (9th Cir. 1996)..................................10
10
     United States v. Vo,
11        413 F.3d 1010 (9th Cir. 2005).....................17, 22, 24, 29

12   STATE CASES
13   Jason Frank Law, PLC v. Michael J. Avenatti,
          Los Angeles Superior Court, Case No. BC706555.................30
14
     Michael Avenatti v. Lisa Storie Avenatti,
15        Orange County Superior Court, Case No. 17D00-99-30............30

16   FEDERAL STATUTES
17   18 U.S.C. § 1028A(a)(1).............................................1

18   18 U.S.C. § 1343....................................................1

19   18 U.S.C. § 1344(1).................................................1

20   18 U.S.C. § 1346...................................................34

21   18 U.S.C. § 152(2)..................................................1

22   18 U.S.C. § 152(3)..................................................1

23   18 U.S.C. § 1951...................................................34

24   18 U.S.C. § 875(d).................................................34

25   26 U.S.C. § 7202....................................................1

26   26 U.S.C. § 7203....................................................1

27   26 U.S.C. § 7212(a).................................................1

28

                                             iv
     Case 8:19-cr-00061-JVS Document 284 Filed 09/14/20 Page 7 of 45 Page ID #:4032



 1                         TABLE OF AUTHORITIES (CONTINUED)
 2   DESCRIPTION                                                                  PAGE

 3   FEDERAL RULES
 4   Federal Rule of Evidence 403...............................11, 12, 13

 5   Federal Rule of Evidence 404(b)................................passim

 6   Federal Rule of Evidence 609................................3, 34, 35

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              v
     Case 8:19-cr-00061-JVS Document 284 Filed 09/14/20 Page 8 of 45 Page ID #:4033



 1                       MEMORANDUM OF POINTS AND AUTHORITIES
 2   I.    INTRODUCTION
 3         Defendant MICHAEL JOHN AVENATTI (“defendant”) is charged in a

 4   36-count indictment with embezzling millions of dollars from his

 5   legal clients (ten counts of wire fraud, in violation of 18 U.S.C.

 6   § 1343); failing to pay over to the Internal Revenue Service (“IRS”)

 7   millions in withheld payroll taxes (eight counts of willful failure

 8   to pay over withheld taxes, in violation of 26 U.S.C. § 7202);

 9   obstructing the IRS’s efforts to collect the unpaid payroll taxes

10   (one count of endeavoring to obstruct the administration of the

11   Internal Revenue Code, in violation of 26 U.S.C. § 7212(a)); failing

12   to file tax returns for himself and his law firms (ten counts of

13   willful failure to file tax return, in violation of 26 U.S.C.

14   § 7203); committing bank fraud and identity theft (two counts of bank

15   fraud, in violation of 18 U.S.C. § 1344(1), and one count of

16   aggravated identity theft, in violation of 18 U.S.C. § 1028A(a)(1));

17   and making false and fraudulent statements during bankruptcy

18   proceedings (three counts of false declaration in bankruptcy, in

19   violation of 18 U.S.C. § 152(3), and one count of false testimony

20   under oath in bankruptcy, in violation of 18 U.S.C. § 152(2)).              (CR

21   16 (the “Indictment”).)

22         First, the government moves to admit at trial evidence that

23   defendant engaged in additional criminal conduct, wrongs, and other

24   acts, which were not specifically identified in the Indictment,

25   including evidence establishing the following acts:

26         1.    In 2017, defendant embezzled a portion of a $1.55 million

27   settlement payment meant to benefit clients (the “Super Bowl

28
     Case 8:19-cr-00061-JVS Document 284 Filed 09/14/20 Page 9 of 45 Page ID #:4034



 1   Clients”) he represented in connection with litigation against the

 2   National Football League (“NFL”).

 3         2.    Between 2015 and 2017, defendant willfully failed to pay

 4   over to the Internal Revenue Service (“IRS”) payroll taxes that had

 5   been withheld from the paychecks of the employees at his law firm,

 6   Eagan Avenatti LLP (“EA LLP”), and endeavored to obstruct the IRS

 7   collection action relating to EA LLP’s unpaid payroll taxes.

 8         3.    Between 2014 and 2018, defendant failed to pay state taxes

 9   for his coffee company, Global Baristas US, LLC (“GBUS”).

10         4.    In 2017 and 2018, defendant engaged in additional

11   fraudulent conduct relating to In re: Eagan Avenatti LLP, No. 8:17-

12   bk-11961-CB (C.D. Cal.) (the “2017 EA Bankruptcy”), including

13   arranging for an individual to file the involuntary bankruptcy

14   petition, submitting to the United States Bankruptcy Court a

15   settlement agreement that contained a forged signature, and making

16   additional false statements during the 2017 EA Bankruptcy.

17         5.    In 2018 and 2019, defendant committed perjury during

18   judgment debtor examinations in an effort to conceal his fraudulent

19   and criminal conduct.

20         Evidence of the additional criminal conduct set forth above is

21   plainly admissible at trial.        Defendant’s additional criminal conduct

22   falls squarely within and is direct evidence of the charged offenses

23   or, at a minimum, is inextricably intertwined with the charged

24   offenses.    But assuming arguendo that defendant’s additional acts and

25   crimes are not part of, or inextricably intertwined with, the charged

26   conduct, evidence of defendant’s other acts is admissible under

27   Federal Rule of Evidence 404(b), which is a “rule of inclusion, not

28   exclusion.”     Indeed, this evidence is critical to proving defendant’s

                                              2
     Case 8:19-cr-00061-JVS Document 284 Filed 09/14/20 Page 10 of 45 Page ID #:4035



 1    knowledge, motive, plan, fraudulent intent, and absence of mistake,

 2    has substantial probative value, and there are no countervailing

 3    concerns that would substantially outweigh the evidence’s relevance.

 4          Moreover, the presentation of evidence regarding defendant’s

 5    additional acts can be accomplished efficiently and effectively, and

 6    will not significantly prolong the trial in this matter.            Almost all

 7    of the witnesses necessary to prove the other acts will testify at

 8    trial regarding the allegations in the indictment.           And most of the

 9    documentary evidence, such as emails or bank records, will be

10    introduced as evidence as to the charged offenses.

11          Second, should defendant testify at trial, the government moves

12    to admit evidence of defendant’s recent convictions for extortion and

13    honest services wire fraud in United States v. Avenatti, No. 1:19-CR-

14    373-PGG (the “SDNY Extortion Case”), in the Southern District of New

15    York (“SDNY”), pursuant to Federal Rule of Evidence 609.            Notably,

16    defendant’s convictions in the SDNY Extortion Case directly relates

17    to defendant’s truthfulness, and defendant’s pattern and practice of

18    deceiving his clients.

19    II.   FACTUAL AND PROCEDURAL BACKGROUND
20          A.    The Indictment
21          On April 10, 2019, a federal grand jury returned the 36-count

22    Indictment against defendant.       (CR 16.)    As alleged in the

23    Indictment, defendant has engaged in an extensive pattern of

24    interconnected financial fraud and tax offenses dating back to as

25    early as 2011. (CR 16; see also CR 78, Exs. 1-3.)1

26
           1  The evidence supporting the charges in the indictment, as
27
      well as many of the additional crimes and other acts set forth
28    herein, is described in greater detail in the three search warrant

                                              3
     Case 8:19-cr-00061-JVS Document 284 Filed 09/14/20 Page 11 of 45 Page ID #:4036



 1          First, between as early as January 2015 and continuing through

 2    at least March 2019, defendant executed a scheme to defraud and

 3    embezzle money from his legal clients.         Defendant’s scheme to defraud

 4    his victim-clients generally operated in the following manner:

 5    (a) defendant would negotiate a settlement on behalf of a victim-

 6    client that would require the payment of funds to the victim-client;

 7    (b) defendant would cause the settlement proceeds to be deposited in

 8    or transferred to attorney trust accounts defendant controlled;

 9    (c) defendant would misrepresent, conceal, and falsely describe to

10    the victim-client the true terms of the settlement and/or make false

11    statements regarding the disposition of the settlement proceeds;

12    (d) defendant would embezzle and misappropriate settlement proceeds

13    to which he was not entitled; and (e) defendant would lull the

14    victim-client to prevent the victim-client from discovering the

15    embezzlement and misappropriation by, among other things, denying the

16    settlement proceeds had been paid, sending funds to the victim-client

17    under the false pretense that such funds were “advances” on the

18    purportedly yet-to-be received settlement proceeds, and claiming that

19    payment of the settlement proceeds to the victim-client had been

20    delayed for legitimate reasons and would occur at a later time.

21          Although the alleged scheme to defraud was not limited to any

22    particular victim-clients, the Indictment specifically alleges the

23    following four instances in which defendant embezzled client funds:

24    (a) defendant defrauded “Client 1” out of Client 1’s portion of an

25    approximately $4,000,000 settlement payment from the County of Los

26    Angeles defendant received on Client 1’s behalf in January 2015;

27

28    affidavits submitted in connection with the government’s January 2020
      motion to revoke defendant’s bond. (CR 78.)
                                        4
     Case 8:19-cr-00061-JVS Document 284 Filed 09/14/20 Page 12 of 45 Page ID #:4037



 1    (b) defendant defrauded “Client 2” out of Client 2’s portion of an

 2    approximately $2,750,000 settlement payment that defendant received

 3    on Client 2’s behalf in January 2017; (c) defendant defrauded “Client

 4    3” out of Client 3’s portion of an approximately $1,600,000

 5    settlement payment defendant received on Client 3’s behalf in January

 6    2018; and (d) defendant defrauded “Client 4” and “Client 5” out of

 7    $4,000,000 that defendant received on Client 4’s behalf in March

 8    2018.    (Indictment ¶ 7.)

 9            Defendant used the funds he stole from his legal clients for his

10    own purposes, including to fund his lavish lifestyle; pay for

11    expenses relating to his various businesses, including GBUS; and to

12    make lulling payments to his other victims.          (Id.)   And defendant

13    made a number of false statements during the 2017 EA Bankruptcy

14    proceedings and subsequent judgment debtor proceedings in order to

15    prevent his victim-clients from learning he had stolen their money.

16    (Id. at ¶ 7(k).)

17            Second, between 2015 and 2017, GBUS failed to timely file

18    employment tax returns (IRS Forms 941) and pay approximately

19    $3,207,144 in federal payroll taxes, including approximately

20    $2,390,048 in trust fund taxes, which had been withheld from GBUS

21    employees’ paychecks.      (Indictment ¶¶ 9-18.)      Defendant was

22    responsible for GBUS’s significant financial and business decisions,

23    including the decision not to pay the payroll and trust fund taxes

24    that GBUS owed to the IRS.       (Id.)   Indeed, defendant repeatedly

25    refused to authorize the required tax payments to the IRS.            (Id.)

26            Third, after the IRS initiated a collection action relating to

27    GBUS’s outstanding payroll tax obligations in September 2016, issued

28    an approximately $5,000,000 tax lien against GBUS in July 2017, and

                                               5
     Case 8:19-cr-00061-JVS Document 284 Filed 09/14/20 Page 13 of 45 Page ID #:4038



 1    levied multiple GBUS bank accounts, defendant engaged in extensive

 2    efforts to evade collection of those payroll taxes and obstruct the

 3    IRS collection action.      (Indictment ¶¶ 19-26.)      Among other things,

 4    defendant: (a) directed GBUS employees to deposit the cash receipts

 5    from Tully’s stores into a bank account associated with a different

 6    entity; (b) defendant changed the company name, Employer

 7    Identification Number, and bank account information associated with

 8    GBUS’s merchant credit card processing accounts; (c) changed the

 9    company name on various contracts with The Boeing Company; and

10    (d) caused significant amounts of GBUS’s funds, which could and

11    should have been used to pay GBUS’s payroll taxes, to be transferred

12    to other entities defendant controlled, including EA LLP and Avenatti

13    & Associates, APC (“A&A”), and then used the funds for his personal

14    purposes and to make lulling payments to the wire fraud victims named

15    in the indictment.     (Id. at ¶ 26.)

16          Fourth, defendant filed federal individual income tax returns

17    for the 2009 and 2010 tax years indicating that he owed the IRS a

18    total of approximately $850,438, plus interest and penalties.

19    (Indictment ¶ 27-31.)      Defendant, however, did not pay the IRS the

20    amounts he owed for those tax years.2        (Id.)   Defendant then failed

21    to file individual tax returns (IRS Forms 1040) for the 2011 through

22    2017 tax years. (Id.)      During these tax years, defendant generated

23    and received substantial income (including the money he stole from

24    his victim-clients) and lived lavishly, yet largely failed to pay any

25    federal income tax.

26

27
            2The remaining tax due for the 2009 and 2010 tax years was not
28    paid until November 2015, when defendant sold his residence in Laguna
      Beach, California, upon which there was an IRS tax lien.
                                         6
     Case 8:19-cr-00061-JVS Document 284 Filed 09/14/20 Page 14 of 45 Page ID #:4039



 1          Fifth, defendant’s law firms, EA LLP and A&A repeatedly failed

 2    to meet their tax obligations despite generating substantial

 3    revenues.    (Indictment ¶¶ 32-41.) EA LLP did not file partnership tax

 4    returns (IRS Forms 1065) for the 2013 through 2017 tax years.             (Id.

 5    at ¶¶ 32-36.)    Similarly, A&A did not file corporate tax returns (IRS

 6    Forms 1120S) for the 2011 through or 2017 tax years.           (Id. at 37-41.)

 7          Sixth, in 2014, defendant obtained three separate loans from The

 8    Peoples’ Bank, a federally insured bank in Mississippi.            (See

 9    Indictment ¶¶ 46-47.)      In connection with these loans, defendant

10    provided The Peoples Bank with false federal individual income tax

11    returns for the 2011, 2012, and 2013 tax years.          (Id.)    Defendant,

12    however, never filed individual income tax returns for the 2011,

13    2012, and 2013 tax years, and did not make any estimated tax payments

14    during the 2012 and 2013 tax years, as claimed on the returns

15    submitted to The Peoples Bank.       (Id.)    Defendant also knowingly

16    provided The Peoples Bank with altered financial information

17    regarding both EA LLP and GBUS.        (Id.; see also CR 195 at 19-20; CR

18    195-1, Exs. 8-10.)     Moreover, defendant committed aggravated identity

19    theft by using his accountant M.H.’s name and preparer tax

20    identification number on the false tax returns he submitted to The

21    Peoples Bank.    (Indictment ¶ 49.)

22          Seventh, in March 2017, defendant, as the managing member of EA

23    LLP, consented to EA LLP being placed in Chapter 11 bankruptcy.             From

24    approximately March 2017 through March 2018, defendant failed to

25    report as required, among other information, all revenues of EA LLP

26    and payments and distributions defendant, as an insider, received

27    from EA LLP funds.     (Indictment ¶¶ 50-63.)       Additionally, between

28    March 2017 and March 2018, defendant defrauded the bankruptcy court,

                                              7
     Case 8:19-cr-00061-JVS Document 284 Filed 09/14/20 Page 15 of 45 Page ID #:4040



 1    the Office of the United States Trustee, and the creditors of EA LLP,

 2    by concealing bank accounts controlled by EA LLP, the true revenues

 3    generated by EA LLP, and the sources of revenue to EA LLP.            (Id.)

 4    Among other things, defendant failed to report and concealed EA LLP’s

 5    receipt of settlement funds relating to Client 3 (Count 35) and the

 6    Super Bowl Clients (Counts 33 and 36).         Defendant also used money he

 7    stole from Client 4 to make a $1,508,422 settlement payment to the

 8    IRS (one of EA LLP’s many creditors) as part of a settlement to

 9    dismiss the 2017 EA Bankruptcy.        (Indictment ¶ 7(cc)(i)); see also

10    Debtor’s Motion for Order Approving Settlement and Dismissing Case,

11    2017 EA Bankruptcy, Dkt. 343 (C.D. Cal. Jan. 30, 2018).

12          B.    The Government’s Notice to Defendant
13          On February 4, 2020, the government provided written notice that

14    it intended to introduce at trial the evidence described in this

15    motion to defendant.3     (André Decl. ¶ 1.)      The government has already

16    produced to defendant the relevant discovery regarding the additional

17    crimes, wrongs, and other acts described in this motion.

18    III. LEGAL STANDARDS
19          Under Rule 404(b)(1), “[e]vidence of a crime, wrong, or other

20    act is not admissible to prove a person’s character in order to show

21    that on a particular occasion the person acted in accordance with the

22    character.”    The Ninth Circuit, however, has held that “Rule 404(b)

23    applies solely to evidence of ‘other’ acts, not to evidence of the

24

25          3 The government has not moved to admit all of the additional
      crimes, wrong, and other acts it described in its February 2020
26    notice. Rather, this motion focuses on the evidence it is most
      likely to seek to admit at trial. Should the government later seek
27    to admit at trial any additional evidence set forth in its prior
      notice or any subsequent notice, it will notify the defense and the
28    Court prior to seeking to admit such evidence or eliciting any
      testimony regarding those additional topics from any witnesses.
                                         8
     Case 8:19-cr-00061-JVS Document 284 Filed 09/14/20 Page 16 of 45 Page ID #:4041



 1    very acts charged as crimes in the indictment.”            United States v.

 2    Loftis, 843 F.3d 1173, 1176 (9th Cir. 2016).          When an indictment

 3    alleges a general scheme, as is the case here, “evidence of uncharged

 4    transactions is not evidence of ‘other’ crimes or acts under Rule

 5    404(b), because it is evidence of part of the crime charged in the

 6    indictment--the overall scheme to defraud.”          Id.

 7          Additionally, it is well-settled that “evidence should not be

 8    considered ‘other crimes’ or ‘other act’ evidence within the meaning

 9    of Rule 404(b) if ‘the evidence concerning the “other” act and the

10    evidence concerning the crime charged are inextricably intertwined.’”

11    United States v. Dorsey, 677 F.3d 944, 951 (9th Cir. 2012) (quoting

12    United States v. Soliman, 813 F.2d 277, 279 (9th Cir. 1987)).             The

13    Ninth Circuit has applied the “inextricably intertwined” doctrine in

14    two categories of cases: (1) where the other act “constitutes a part

15    of the transaction that serves as the basis for the criminal charge,”

16    and (2) where it was necessary to admit the other act evidence “in

17    order to permit the prosecutor to offer a coherent and comprehensible

18    story regarding the commission of the crime.”          Loftis, 843 F.3d at

19    1178 (citations omitted); see also United States v. Daly, 974 F.2d

20    1215, 1217 (9th Cir. 1992) (“evidence concerning other acts that are

21    inextricably intertwined with the charged acts may be admitted” to

22    “put [defendant’s] illegal conduct into context and to rebut his

23    [defense].”).    Inextricably intertwined evidence is considered

24    “direct evidence, used to flesh out the circumstances surrounding the

25    crime with which the defendant has been charged, thereby allowing the

26

27

28

                                              9
     Case 8:19-cr-00061-JVS Document 284 Filed 09/14/20 Page 17 of 45 Page ID #:4042



 1    jury to make sense of the testimony in its proper context.”            United

 2    States v. Ramirez-Jiminez, 967 F.2d 1321, 1327 (9th Cir. 1992).4

 3          Even if the other act evidence is not part of the charged

 4    conduct and the inextricably intertwined exception does not apply,

 5    other act evidence is still admissible to prove “motive, opportunity,

 6    intent, preparation, plan, knowledge, identity, absence of mistake,

 7    or lack of accident.”      Fed. R. Evid. 404(b)(2).      The test for

 8    admitting such evidence under Rule 404(b) is whether: (1) it tends to

 9    prove a material fact; (2) the prior act is not too remote in time;

10    (3) the evidence is sufficient to support a finding that the

11    defendant committed the act; and (4) where knowledge and intent are

12    at issue, the act is similar to that charged.          See United States v.

13    Hanson, 936 F.3d 876, 882 (9th Cir. 2019) (quoting United States v.

14    Tsinnijinnie, 91 F.3d 1285, 1288-89 (9th Cir. 1996)).           Crucially, the

15    Ninth Circuit has repeatedly held that “Rule 404(b) ‘is a rule of

16    inclusion -- not exclusion.’”       United States v. Major, 676 F.3d 803,

17    808 (9th Cir. 2012) (quoting United States v. Curtin, 489 F.3d 935,

18    944 (9th Cir. 2007)).

19          As the Supreme Court explained in Huddleston v. United States,

20    485 U.S. 681 (1988), “[e]xtrinsic acts evidence may be critical to

21    the establishment of the truth as to a disputed issue, especially

22    when that issue involves the actor’s state of mind and the only means

23    of ascertaining the mental state is by drawing inferences from

24

25
            4United States v. Williford, 764 F.2d 1493, 1499 (11th Cir.
26    1985) (“Evidence, not part of the crime charged but pertaining to the
      chain of events explaining the context, motive and set-up of the
27    crime, is properly admitted if linked in time and circumstances with
      the charged crime, or forms an integral and natural part of an
28    account of the crime, or is necessary to complete the story of the
      crime for the jury.”).
                                        10
     Case 8:19-cr-00061-JVS Document 284 Filed 09/14/20 Page 18 of 45 Page ID #:4043



 1    conduct.” 485 U.S. at 685; see also Curtin, 489 F.3d at 944 (“Rule

 2    404(b) is a rule of inclusion – not exclusion – which references at

 3    least three categories of other ‘acts’ encompassing the inner

 4    workings of the mind: motive, intent, and knowledge.”); United States

 5    v. Diggs, 649 F.2d 731 (9th Cir. 1981), overruled on other grounds by

 6    United States v. McConney, 782 F.2d 1195 (9th Cir. 1984) (en banc)

 7    (evidence defendant used a bank to fraudulently obtain money from

 8    other persons admissible in prosecution for mail and wire fraud);

 9    United States v. Ford, 632 F.2d 1354, 1375 (9th Cir. 1980) (evidence

10    of embezzlement of funds from a trust admissible to prove intent to

11    embezzle funds in a pension credit scheme).          District courts have

12    wide discretion in deciding whether to admit Rule 404(b) evidence.

13            In addition to satisfying the four-part test under Rule 404(b),

14    evidence of other crimes must also satisfy the Federal Rule of

15    Evidence 403 balancing test -- its probative value must not be

16    substantially outweighed by the danger of unfair prejudice.            United

17    States v. Montgomery, 150 F.3d 983, 1000-01 (9th Cir. 1998).             “Once

18    it has been established that the evidence offered serves one of [the

19    purposes authorized by Rule 404(b)(2)], . . . the only conditions

20    justifying the exclusion of the evidence are those described in Rule

21    403.”    Major, 676 F.3d at 808 (second change and ellipsis in

22    original).    Rule 404(b) evidence “is not rendered inadmissible

23    because it is of a highly prejudicial nature . . . . The best

24    evidence often is.”     United States v. Parker, 549 F.2d 1217, 1222

25    (9th Cir. 1977).     In order for the evidence to be excluded, there

26    must be a showing of unfair prejudice.         United States v. Skillman,

27    922 F.2d 1370, 1374 (9th Cir. 1990) (“‘[U]nfair prejudice’ within the

28    meaning of the rule occurs when the evidence has ‘an undue tendency

                                             11
     Case 8:19-cr-00061-JVS Document 284 Filed 09/14/20 Page 19 of 45 Page ID #:4044



 1    to suggest a decision on an improper basis, commonly, though not

 2    necessarily, an emotional one.’”); United States v. Bailleaux, 685

 3    F.2d 1105, 1111 (9th Cir. 1982) (“All evidence which tends to

 4    establish the guilt of a defendant is, in one sense, prejudicial to

 5    that defendant, but that does not mean that such evidence should be

 6    excluded.”).     Moreover, to the extent there is any concern regarding

 7    defendant being prejudiced by evidence admitted under Rule 404(b),

 8    such prejudice can be ameliorated by limiting instructions that

 9    define the limited purposes for which the particular evidence is to

10    be considered.     See United States v. Romero, 282 F.3d 683, 688 n.1

11    (9th Cir. 2002) (“Any possible prejudicial impact of the testimony

12    was lessened by the court's limiting instruction.”).

13    IV.   ARGUMENT
14          The government seeks to admit evidence at trial demonstrating

15    that defendant engaged in additional criminal conduct and other acts

16    falling into the five general categories described above and below.

17    For each category, the government has set forth below: (1) the

18    additional crimes and other acts the government seeks to admit;

19    (2) the general nature of the evidence establishing that defendant

20    committed the additional crimes and other acts5; and (3) the

21    admissibility of the additional crimes and other acts.

22          Rule 403 does not preclude admission of the conduct and other

23    acts described below as the evidence is highly probative of

24

25          5 Although all of the evidence referenced herein has been
      produced to defendant, the government has not attached as exhibits to
26    this motion all of the documentary evidence it would seek to admit at
      trial. To the extent the Court wishes to review any of the other
27    specific evidence relating to defendant’s additional crimes and other
      acts referenced herein, the government will gladly submit such
28    evidence to the Court in connection with this motion or in advance of
      trial.
                                        12
     Case 8:19-cr-00061-JVS Document 284 Filed 09/14/20 Page 20 of 45 Page ID #:4045



 1    defendant’s state of mind, fraudulent intent, knowledge, and motive

 2    as to the charges in the indictment, as well as an integral part of

 3    defendant’s overall pattern of criminal conduct.           The fact that the

 4    evidence would help establish defendant’s guilt is not the type of

 5    “unfair” prejudice that warrants the exclusion of the evidence at

 6    trial.      Nor would the other acts evidence confuse or mislead the

 7    jury, cause undue delay, or waste time.         Fed. R. Evid. 403.

 8           A.     Defendant’s Embezzlement of Settlement Funds from the Super
                    Bowl Clients Falls Squarely within the Charged Conduct and
 9                  Is Direct Evidence of the Alleged Fraudulent Scheme
10                  1.     Additional Crimes, Wrongs, and Other Acts

11           At trial, the government will be introducing evidence of

12    defendant and EA LLP’s representation of approximately 200 clients

13    (the “Super Bowl Clients”) and the negotiated settlement of $1.55

14    million in connection with litigation against the National Football

15    League (the “NFL”), in Greco et al. v. NFL et al, No. 3:13-cv-01005-M

16    (NDTX) (the “Super Bowl Litigation”).         (See CR 78, Ex. 3 at ¶¶ 41-

17    48.)   This evidence falls squarely within the bankruptcy fraud

18    charges in Counts 33 and 36, which allege that defendant failed to

19    disclose his receipt of the settlement proceeds during the 2017 EA

20    Bankruptcy.        (Id.)   The government, however, also seeks to admit

21    evidence demonstrating defendant embezzled a substantial portion of

22    the $1.55 million settlement.

23           Defendant negotiated the $1.55 million settlement for the Super

24    Bowl Clients in May 2017.        (Id. at ¶¶ 43, 47.)    Shortly thereafter,

25    defendant instructed local counsel in the Super Bowl Litigation to

26    transfer $408,724 of the settlement proceeds to an EA LLP bank

27    account at California Bank & Trust and to separately transfer

28    approximately $952,995 to an attorney client trust account at City

                                              13
     Case 8:19-cr-00061-JVS Document 284 Filed 09/14/20 Page 21 of 45 Page ID #:4046



 1    National Bank.     (Id.)   Rather than transfer the settlement proceeds

 2    to the Super Bowl Clients or maintain the settlement funds in an

 3    attorney trust account, defendant transferred a substantial portion

 4    of the approximately $1.31 million defendant and his law firm

 5    received from the settlement to other bank accounts he controlled,

 6    including A&A’s bank account, and/or used the funds for his own

 7    personal and business purposes.6       (Id. at ¶ 45.)     Between July 2017

 8    and October 2018, defendant only paid 31 out of the over 200

 9    individual Super Bowl Clients a total of approximately $145,222.

10    (Id. at ¶ 44.)     Defendant never paid the vast majority of the Super

11    Bowl Clients any of the settlement proceeds and repeatedly refused to

12    authorize EA LLP’s office manager (“EA Employee 1”) to make payments

13    to other Super Bowl Clients.       (Id. at ¶ 42.)     Indeed defendant failed

14    to even notify many of the Super Bowl Clients that a settlement had

15    been reached in the Super Bowl Litigation.          (See id. at ¶ 46.)

16                2.   The Evidence to be Admitted

17          The testimonial and documentary evidence proving that defendant

18    stole the Super Bowl Clients’ settlement funds, includes, but is not

19    limited to, the following: testimony from EA LLP’s former office

20    manager (“EA Employee 1”) regarding her discussions with defendant

21    and the Super Bowl Clients; testimony from C.A., who served as local

22    counsel in the Super Bowl Litigation; testimony from other EA LLP

23    attorneys who worked on the Super Bowl Litigation; brief testimony

24
           6  Only 1 out of the 31 payments to Super Bowl Clients can be
25
      traced to the initial settlement payment EA LLP received. The other
26    30 payments were made using funds defendant received from other
      sources. The government produced to defendant draft summary charts
27    reflecting, among other things, the tracing of the Super Bowl
      Clients’ settlement proceeds in March 2020 and again in May 2020.
28    (See André Decl. Ex. 2.)

                                             14
     Case 8:19-cr-00061-JVS Document 284 Filed 09/14/20 Page 22 of 45 Page ID #:4047



 1    from at most two of the Super Bowl Clients7; documents regarding the

 2    settlement of the Super Bowl Litigation obtained from C.A. and

 3    counsel for the NFL; emails, text messages, and other correspondence

 4    regarding the settlement of NFL litigation; electronic search warrant

 5    evidence; and bank records and summary testimony reflecting that

 6    defendant’s receipt and use of the settlement funds.

 7            Other than the Super Bowl Clients, all of the witnesses who are

 8    expected to testify regarding defendant’s embezzlement of the Super

 9    Bowl Client’s settlement funds are already expected to testify at

10    trial regarding other issues, including as to the wire fraud and

11    bankruptcy fraud charges.       Similarly, almost all of the documentary

12    evidence regarding defendant’s theft of the NFL settlement funds will

13    be introduced in connection with the false statements defendant made

14    during the 2017 EA Bankruptcy as charged in Counts 33 and 36.

15                   3.   Admissibility

16            Defendant’s embezzlement of the Super Bowl Litigation settlement

17    funds in 2017 is admissible for multiple reasons.

18            First, this criminal conduct falls squarely within the charged

19    scheme to defraud.      (Indictment ¶ 6.)     The Indictment alleges that

20    between 2015 and 2019, defendant engaged in a scheme to defraud

21    “clients to whom defendant had agreed to provide legal services.”

22    (Indictment ¶ 6.)      The scheme to defraud was not limited to the

23    specific victim-clients identified in the Indictment. (Indictment

24    ¶ 6.)       Thus, evidence that defendant defrauded the Super Bowl Clients

25

26
              7
              The government has not yet determined which of the Super Bowl
27    Clients it will call to testify at trial. The government, however,
      has already produced reports summarizing interviews with two of the
28    Super Bowl Clients, as well questionnaires numerous other Super Bowl
      Clients submitted to IRS-CI in connection with this investigation.
                                        15
     Case 8:19-cr-00061-JVS Document 284 Filed 09/14/20 Page 23 of 45 Page ID #:4048



 1    in 2017 is admissible as an “uncharged transaction” that is part of

 2    the “overall scheme to defraud.”        Loftis, 843 F.3d at 1176.

 3            Second, defendant’s embezzlement of funds from the Super Bowl

 4    Clients is inextricably intertwined with and direct evidence of the

 5    bankruptcy fraud charges in the indictment.          Counts 33 and 36 allege

 6    that defendant made false statements regarding EA LLP’s receipt of

 7    the Super Bowl Litigation settlement funds during the 2017 EA

 8    Bankruptcy in order to conceal the receipt of those funds.

 9    (Indictment ¶¶ 61, 67.)      Evidence of defendant’s receipt and use of

10    the Super Bowl settlement funds is therefore both “part of the

11    transaction that serves as the basis for the criminal charge” and

12    “necessary to offer a coherent and comprehensible story regarding the

13    commission of the crime.”       Loftis, 843 at 1178 (citations omitted).

14            Third, EA LLP’s receipt and defendant’s subsequent use of the

15    NFL settlement funds is direct evidence for the willful failure to

16    file tax return charges set forth in Counts 23, 26, and 29 of the

17    Indictment.      (Indictment ¶¶ 31, 36, 41.)     These charges require the

18    government to prove that defendant and his companies, EA LLP and A&A,

19    had an obligation to file federal tax returns for the 2017 calendar

20    year.    (Id.)   The fact that EA LLP received over $1.3 million, a

21    substantial portion of which was transferred to A&A and/or used for

22    defendant’s own purposes is direct proof of defendant’s obligation to

23    file the required tax returns and that defendant acted willfully.

24            Fourth, even if not directly admissible, evidence of defendant’s

25    embezzlement from the Super Bowl Clients is admissible under Rule

26    404(b) to demonstrate defendant’s knowledge, motive, plan, absence of

27    mistake, and lack of accident as to the wire fraud, willful failure

28    to file tax returns, and bankruptcy fraud charges in the indictment.

                                             16
     Case 8:19-cr-00061-JVS Document 284 Filed 09/14/20 Page 24 of 45 Page ID #:4049



 1    Defendant’s theft of the Super Bowl Clients’ settlement funds proves

 2    multiple material points or elements of the charged offenses, is not

 3    too remote in time to the charged offenses (it occurred during the

 4    alleged scheme), is supported by the extensive documentary and

 5    testimonial evidence as described above, and is similar to the

 6    charged offenses, particularly, the wire fraud charges.            See

 7    generally United States v. Vo, 413 F.3d 1010, 1018 (9th Cir. 2005).

 8           B.   Defendant’s Failure to Pay Over to the IRS Payroll Taxes
                  Withheld from EA LLP Employee’s Paychecks Is Inextricably
 9                Intertwined with the Charges in the Indictment
10                1.   Additional Crimes, Wrongs, and Other Acts

11           At trial, the government intends to introduce evidence that

12    between 2015 and 2017 defendant intentionally failed to pay over to

13    the IRS payroll taxes that had been withheld from EA LLP employees’

14    paychecks, and endeavored to obstruct the IRS collection action

15    relating to EA LLP’s payroll taxes.          (See CR 78, Ex. 1 at ¶¶ 49.)

16           Between 2011 and the first quarter of 2014, EA LLP largely paid

17    its federal tax deposits.       (Id.)   EA LLP also filed its IRS Forms 941

18    each quarter and IRS Forms 940 each year.         (Id.)    However, in

19    December 2014, EA LLP’s payroll processing company, Paychex,

20    discontinued EA LLP’s Taxpay services at defendant’s request and

21    advised defendant that EA LLP would be responsible for making timely

22    tax deposits and filing tax returns for EA LLP.           (Id. at ¶ 52.)

23           In April 2015, EA LLP filed its IRS Form 941 for the first

24    quarter of 2015 indicating that EA LLP was required to pay to the IRS

25    $194,545 in payroll taxes.       (Id. at ¶ 49.)     EA LLP, however, did not

26    make the required tax payments to the IRS at that time.            (Id.)

27           In September 2015, the IRS opened a collection case against EA

28    LLP.   (Id.) In October 2015, an IRS Revenue Officer (“RO 2”) made a

                                              17
     Case 8:19-cr-00061-JVS Document 284 Filed 09/14/20 Page 25 of 45 Page ID #:4050



 1    field visit to EA LLP’s office in Newport Beach, California.             (Id.)

 2    RO 2 spoke with defendant and told him that the field call was being

 3    made because EA LLP had not made its federal tax deposits.            (Id.)      RO

 4    2 told defendant that EA LLP last filed a payroll tax return for the

 5    first quarter of 2015, but that it had not paid to the IRS the

 6    $194,545 in payroll taxes that were due.         (Id.)   RO 2 also told

 7    defendant that EA LLP had not filed its payroll tax return or paid

 8    its federal tax deposits for the second quarter of 2015, and that the

 9    payroll tax return and federal tax deposits for the third quarter of

10    2015 were due that same day.       (Id.)   In response, defendant lied and

11    told RO 2 that he was not aware that the federal tax deposits were

12    not being paid.     (Id.)   When asked who prepared the payroll tax

13    returns and made the federal tax deposits, defendant again lied and

14    told RO 2 that Paychex was responsible for the payroll taxes and that

15    he did not know what was going on.8         (Id.)   RO 2 set deadlines for

16    EA LLP to make the outstanding payroll tax payments, file its missing

17    IRS Forms 941, provide certain financial documentation, including

18    bank statements and a balance sheet.        (Id.)    RO 2 also instructed

19    defendant to file any other unfiled tax returns, including his

20    unfiled individual tax returns for the 2011 to 2014 tax years.             (Id.)

21          Later in October 2015, EA LLP filed its IRS Forms 941 for the

22    second and third quarters of 2015, both of which were signed by

23    defendant.    EA LLP, however, did not make the required payroll tax

24    payments to the IRS associated with these two IRS Forms 941, or

25    produce to the IRS the financial information RO 2 had requested.

26

27          8 Notably, in October 2016, defendant made a nearly identical
      false statement to a separate IRS Revenue Officer (“RO 1”) regarding
28    GBUS’s failure to pay its payroll taxes as alleged in Count 19 of the
      Indictment. (Indictment ¶ 21.)
                                        18
     Case 8:19-cr-00061-JVS Document 284 Filed 09/14/20 Page 26 of 45 Page ID #:4051



 1    (Id.)    And between October 2015 and March 2017 when the 2017 EA

 2    Bankruptcy began, EA LLP did not make any further payroll tax

 3    payments to the IRS or file its required IRS Forms 941.            (Id.)

 4    Defendant also continued to obstruct the collection efforts by

 5    refusing to provide RO 2 with any further financial information

 6    regarding EA LLP.     (Id.)   However, due to the filing of the 2017 EA

 7    Bankruptcy in March 2017, RO 2 was required to cease her efforts to

 8    collect the outstanding payroll taxes.         (Id.)

 9            In total between 2015 and 2017, at the direction of defendant,

10    EA LLP failed to pay over to the IRS approximately $2,389,005,

11    including trust fund taxes of $1,288,277, non-trust fund taxes of

12    $311,673, penalties of $635,631, and interest of $153,424.            (Id.; see

13    André Decl. Ex. 3.)     During this same time period, defendant

14    repeatedly used the payroll taxes that had been withheld from EA LLP

15    employee’s paychecks for his own personal and business purposes.

16    (See CR 78, Ex. 1 at ¶¶ 55, 58.)

17            In January 2018, EA LLP agreed to pay the IRS the entire

18    $2,389,005 it owed to the IRS as part of a settlement to have the

19    2017 EA Bankruptcy dismissed.       (André Decl. Ex. 3; see CR 78, Ex. 1

20    at ¶ 50.)    In March 2018, the IRS received the initial payment of

21    $1,508,422 from a trust account for SulmeyerKupetz, which was the law

22    firm representing A&A and defendant individually in the EA

23    Bankruptcy.    (Id.) However, the entire $1,508,422 payment to the IRS

24    came from the $4,000,000 defendant embezzled from Client 4 in March

25    2018.    (Indictment ¶ 7(cc)(i).)      Defendant and EA LLP did not make

26    the remaining settlement payments and still owes the IRS over $1

27    million in unpaid taxes.        (CR 78, Ex. 1 at ¶ 50.)

28

                                             19
     Case 8:19-cr-00061-JVS Document 284 Filed 09/14/20 Page 27 of 45 Page ID #:4052



 1                 2.   The Evidence to be Admitted

 2          The testimonial and documentary evidence proving that defendant

 3    willfully failed to pay over to the IRS payroll taxes withheld from

 4    EA LLP employee’s paychecks and obstructed the IRS’s collection

 5    action, includes, but is not limited to, the following: testimony

 6    from EA Employee 1 regarding payment of EA LLP’s payroll taxes;

 7    testimony from IRS RO 2 regarding the IRS’s collection action;

 8    testimony from defendant’s former accountant, M.H., regarding EA

 9    LLP’s taxes; documentary evidence obtained from M.H.; documents and

10    records from the IRS regarding EA LLP’s payroll taxes; documents and

11    records obtained from Paychex and other third-parties; electronic

12    search warrant evidence, including emails involving defendant; and

13    bank records and summary testimony relating to EA LLP’s finances and

14    defendant’s use of EA LLP funds during the relevant time periods.

15          All of the witness who would testify regarding defendant’s

16    failure to pay EA LLP’s payroll taxes are already expected to testify

17    as to other issues during the trial.        At most, the government will

18    need to introduce a relatively small number of additional documents,

19    such as the stipulation defendant signed (André Decl. Ex. 3).

20                 3.   Admissibility

21          Evidence regarding defendant’s failure to pay EA LLP’s payroll

22    taxes is admissible for multiple reasons.

23          First, defendant’s actions regarding EA LLP’s payroll taxes is

24    direct proof of defendant’s knowledge of his obligation to pay GBUS’s

25    payroll taxes, as well as his obligation to file his individual tax

26    returns, EA LLP’s tax returns, and A&A’s tax returns.           Indeed, in

27    October 2015 RO 2 directly discussed those obligations with

28    defendant.    Yet, defendant failed to file the required tax returns

                                             20
     Case 8:19-cr-00061-JVS Document 284 Filed 09/14/20 Page 28 of 45 Page ID #:4053



 1    and pay taxes for at least three years after his discussion with RO

 2    2.   Thus, this evidence proves that defendant acted willfully, which

 3    is an element of most of the tax charges.

 4          Second, defendant’s failure to pay over to the IRS payroll taxes

 5    that had been withheld from EA LLP’s employees’ paychecks is

 6    inextricably intertwined with the other tax charges in the Indictment

 7    as it is part of the same overall scheme to avoid payment of taxes

 8    owed and to obstruct the IRS’s collection actions.           For example,

 9    defendant’s failure to pay EA LLP’s payroll taxes between 2015 and

10    2017 coincides with defendant’s failure to pay GBUS’s payroll taxes

11    and failure to file tax returns for himself, EA LLP, and A&A during

12    the same time period.      Thus, this evidence is necessary for the

13    government to “offer a coherent and comprehensible story regarding

14    the commission of the crime.”       Loftis, 843 F.3d at 1178.

15          Third, this criminal conduct is inextricably intertwined with

16    the wire fraud charges relating to Client 1.          Defendant stole Client

17    1’s portion of a $4,000,000 proceeds in January 2015, and then

18    immediately began using the funds for his own purposes.            By April

19    2015 defendant had largely depleted all of the money he stole from

20    Client 1.    Having run out of the money that he had stolen from Client

21    1, defendant then stopped paying EA LLP’s payroll taxes and began

22    using those funds for his own personal or business purposes instead.

23          Fourth, this criminal conduct is inextricably intertwined with

24    the wire fraud charges relating to Client 4 and the bankruptcy fraud

25    charges.    The IRS was one of EA LLP’s most significant creditors

26    during the 2017 EA Bankruptcy.       As noted above, defendant used money

27    he stole from Client 4 to repay to the IRS a portion of the unpaid

28    payroll taxes in connection with a settlement agreement regarding the

                                             21
     Case 8:19-cr-00061-JVS Document 284 Filed 09/14/20 Page 29 of 45 Page ID #:4054



 1    2017 EA Bankruptcy.     (See Indictment ¶ 7(cc)(i).)        Thus, defendant’s

 2    failure to pay EA LLP’s payroll taxes, the inclusion of this debt in

 3    the 2017 EA Bankruptcy, and the settlement with the IRS proves that

 4    defendant had the motive and intent to steal Client 4’s funds.

 5          Fifth, even if not directly admissible, such evidence is

 6    admissible under Rule 404(b) as evidence of knowledge, motive,

 7    intent, plan, absence of mistake, or lack of accident.            This

 8    fraudulent conduct proves multiple material points or elements of the

 9    charged offenses, is not too remote in time to the charged offenses,

10    is supported by extensive documentary and testimonial evidence,9 and

11    is similar to the charged financial fraud offenses and, particularly,

12    the tax offenses.     See Vo, 413 F.3d at 1018.

13          C.    Defendant’s Failure to Pay State Taxes for GBUS is
                  Inextricably Intertwined with the Tax Charges and Further
14                Proves Defendant’s Knowledge, Motive, and Intent
15                1.   Additional Crimes, Wrongs, and Other Acts

16          The government intends to introduce at trial evidence that

17    defendant and his company, GBUS, failed to pay to the Washington

18    Department of Revenue and other state taxing authorities taxes that

19    were due and owing, including state payroll taxes.           Specifically,

20    just as defendant instructed GBUS employees not to pay over to the

21    IRS the federal payroll taxes withheld from GBUS employees’

22    paychecks, defendant instructed GBUS employees not to make the

23    required state tax payments.       Defendant then engaged in extensive

24    efforts to evade the payment of the tax due and owing to the state

25

26
           9 Indeed, defendant cannot dispute that EA LLP failed to pay

27    these payroll taxes as he personally signed the stipulation setting
      forth the unpaid payroll taxes in both his individual capacity and as
28    EA LLP’s managing partner. (André Decl. Ex. 3.)

                                             22
     Case 8:19-cr-00061-JVS Document 284 Filed 09/14/20 Page 30 of 45 Page ID #:4055



 1    taxing authorities, which had also issued tax liens and attempted to

 2    levy GBUS bank accounts.10

 3                2.   The Evidence to be Admitted

 4          The testimonial and documentary evidence establishing that

 5    defendant and his company, GBUS, failed to pay state taxes and then

 6    evaded the collection of those taxes is almost entirely coextensive

 7    with the evidence that defendant failed to pay over to the IRS GBUS’s

 8    federal payroll taxes and obstructed the IRS collection case.             This

 9    evidence will include, but is not limited to, the following:

10    testimony from numerous GBUS employees; testimony from EA Employee 1;

11    documents obtained from GBUS employees; documents obtained from the

12    Washington Department of Revenue; electronic search warrant evidence,

13    including emails in which defendant refused to authorize payment of

14    the outstanding taxes; and bank records and summary testimony

15    reflecting defendant’s use of GBUS funds during the relevant time

16    periods.    Indeed, there are numerous emails in which GBUS employees

17    simultaneously and explicitly advised defendant of GBUS’s outstanding

18    federal and state tax debts.       (See, e.g., André Decl. Ex. 4.)

19                3.   Admissibility

20          Evidence regarding defendant’s failure to pay state taxes for

21    GBUS is admissible for multiple reasons.

22          First, defendant’s failure to pay state taxes is inextricably

23    intertwined with the other tax charges in the indictment because it

24    is part of the same overall scheme to avoid payment of taxes owed to

25

26          10
             Defendant continued to evade the payment of these state taxes
      after he was indicted in this case. (See CR 98.) The government
27    does not intend to introduce evidence regarding defendant’s post-
      indictment efforts to evade the payment of the state taxes during its
28    case-in-chief, but will seek to cross examine defendant regarding
      such conduct if he chooses to testify at trial.
                                        23
     Case 8:19-cr-00061-JVS Document 284 Filed 09/14/20 Page 31 of 45 Page ID #:4056



 1    the IRS and to obstruct the IRS’s collection actions.           Indeed, it

 2    would be nearly impossible for the government to present evidence

 3    regarding defendant’s failure to pay GBUS’s federal payroll taxes,

 4    without also explaining that GBUS failed to pay its state taxes.

 5          Second, even if not directly admissible, such evidence is

 6    admissible under Rule 404(b) as evidence of knowledge, motive,

 7    intent, plan, absence of mistake, or lack of accident.            For example,

 8    such evidence is obviously relevant to the GBUS-related payroll tax

 9    charges and other tax charges in the indictment for the reasons set

10    forth above.     This evidence, however, also demonstrates that

11    defendant and his companies were in significant debt and further

12    establishes defendant’s motive to steal from his victim-clients

13    during this same time period.       Indeed, defendant used funds he stole

14    from some of his victim-client to pay for certain GBUS expenses.

15    (Indictment ¶ 7(w).)      Thus, defendant’s failure to pay state taxes

16    prove a material point or element, are not too remote in time to the

17    charged offensive, are supported by extensive evidence, and are

18    similar to the charged fraud offenses.         See Vo, 413 F.3d at 1018.

19          D.    Defendant’s Additional Fraudulent Conduct in Connection
                  with the 2017 EA Bankruptcy is Direct Evidence of
20                Defendant’s Fraudulent Intent and Is Inextricably
                  Intertwined with the Other Charges
21

22                1.    Additional Crimes, Wrongs, and Other Acts

23          Defendant is charged with making numerous false and fraudulent

24    statements during the 2017 EA Bankruptcy.         The government also

25    intends to introduce evidence that defendant engaged in additional

26    fraudulent conduct in connection with the 2017 EA Bankruptcy.

27          First, in or around February and March 2017, defendant

28    personally arranged for an individual named Gerald Tobin to file an

                                             24
     Case 8:19-cr-00061-JVS Document 284 Filed 09/14/20 Page 32 of 45 Page ID #:4057



 1    involuntary bankruptcy petition against EA LLP in Florida.            Defendant

 2    arranged for Tobin to file the involuntary bankruptcy petition to

 3    delay and obstruct litigation involving Jason Frank Law, PLC (“Jason

 4    Frank Law”), including to avoid the depositions of defendant, EA

 5    Employee 1, and M.H. that were scheduled to take place in early-March

 6    2017.        Among other things, defendant had another lawyer with whom

 7    defendant worked (“Lawyer 1”) fly to Florida to assist Tobin with

 8    preparing the involuntary bankruptcy petition, and to provide Tobin

 9    with the funds necessary to file the petition.11

10            Second, in addition to the specific false statements identified

11    in Counts 33 through 35 of the indictment, defendant made numerous

12    other false statements on documents submitted in connection with the

13    2017 EA Bankruptcy as well as defendant concealed and failed to

14    disclose information regarding EA LLP’s assets, disbursements, and

15    bank accounts, including on the Monthly Operating Reports defendant

16    was required to submit.       For example, defendant concealed and failed

17    to disclose the receipt of funds relating to his representation of

18    Clients 4 and 5 in September 2017 (see Indictment ¶ 7(z)), as well as

19    the new attorney trust account he had set up to receive those funds.

20            Third, on or about June 12 and July 14, 2017, defendant

21    testified under oath during two Section 341(a) debtor’s examinations

22    in connection with the 2017 EA Bankruptcy.          In addition to the

23    specific false and fraudulent statement alleged in Count 36 of the

24    indictment, defendant made numerous additional false and fraudulent

25

26
              11
             In or around May 2018, defendant also arranged for Tobin to
27    sign a false declaration regarding the filing of EA LLP involuntary
      bankruptcy petition. (See André Decl. Ex. 1 at 6.) The government,
28    however, does not currently intend to introduce evidence of this
      additional fraudulent conduct during its case-in-chief.
                                        25
     Case 8:19-cr-00061-JVS Document 284 Filed 09/14/20 Page 33 of 45 Page ID #:4058



 1    statements as well as defendant concealed and failed to disclose

 2    material facts during the Section 341(a) debtor examinations.             For

 3    example, during the June 12, 2017, Section 341(a) examination,

 4    defendant falsely testified that Paychex was handling EA LLP’s

 5    payroll taxes as of 2015 even though he cancelled that service in

 6    December 2014.     Similarly, during the July 14, 2017, Section 341(a)

 7    examination defendant falsely testified that he “understood” that EA

 8    LLP’s 2014 and 2015 tax returns had been filed, even though defendant

 9    knew at the time that EA LLP had not yet filed its 2013, 2014, or

10    2015 returns.    Indeed, the 2012 Form 1065 EA LLP filed in October

11    2014 was the last federal tax return EA LLP had filed with the IRS.

12          Fourth, defendant engaged in fraudulent conduct in order to

13    ensure that EA LLP could exit the 2017 EA Bankruptcy.           In or around

14    December 2017, defendant entered into settlement agreement with Jason

15    Frank Law relating to the 2017 EA Bankruptcy.          (See CR 78, Ex. 4.)

16    Although the settlement agreement was purportedly signed by

17    defendant’s former partner (“Partner 1”), defendant knew that Partner

18    1 had never signed the settlement agreement and that the signature

19    was a forgery.     And when asked whether Partner 1 had signed the

20    settlement agreement during a judgment debtor examination in July

21    2018, defendant lied and said “it appears so” even though defendant

22    knew that Partner 1’s signature was a forgery.          Indeed, during a

23    recorded conversation in October 2018, defendant admitted that he

24    knew Partner 1 did not sign the settlement agreement.

25                2.   The Evidence to be Admitted

26          There is extensive testimonial and documentary evidence

27    establishing that defendant engaged in additional criminal conduct

28    described above.     This evidence will include, but is not limited to,

                                             26
     Case 8:19-cr-00061-JVS Document 284 Filed 09/14/20 Page 34 of 45 Page ID #:4059



 1    the following: testimony of EA Employee 1 regarding the 2017 EA

 2    Bankruptcy; testimony of Lawyer 1 regarding his discussions with

 3    defendant and the filing of the involuntary bankruptcy petition;

 4    testimony of Partner 1; publicly filed documents from the 2017 EA

 5    Bankruptcy; recordings of defendant’s testimony during the Section

 6    341(a) debtor’s examinations; documentary and electronic evidence

 7    provided by Lawyer 1, Partner 1, and other third-parties; electronic

 8    search warrant evidence; and bank records and summary testimony.

 9          The evidence to be presented regarding defendant’s additional

10    fraudulent conduct is largely coextensive with the evidence the

11    government already plans to present at trial.          All of the witnesses

12    necessary to prove the additional acts described above are already

13    scheduled to testify at trial as to the other charges in the

14    indictment.      And the vast majority of the documentary evidence

15    regarding these additional acts is likely to be admitted in

16    connection with the bankruptcy fraud charges or other charges.

17                3.     Admissibility

18          Evidence regarding defendant’s other acts in connection with the

19    2017 EA Bankruptcy is admissible for multiple reasons.

20          First, defendant’s additional fraudulent conduct relating to the

21    2017 EA Bankruptcy is direct proof of defendant’s fraudulent intent.

22    The “intent to deceive any creditor, the trustee, or the bankruptcy

23    judge” is an element of the bankruptcy fraud charges set forth in

24    Counts 33 through 36.      This evidence proves that defendant’s intent

25    from the outset of the EA 2017 Bankruptcy and throughout the

26    proceedings was to deceive his creditors, the trustee, and the court.

27          Second, this additional fraudulent conduct is inextricably

28    intertwined with the bankruptcy fraud charges in the indictment.

                                             27
     Case 8:19-cr-00061-JVS Document 284 Filed 09/14/20 Page 35 of 45 Page ID #:4060



 1    Among other things, it is part of the same overall scheme to defraud

 2    EA LLP’s creditors and others in connection with the 2017 EA

 3    Bankruptcy.    Again, the government is entitled to present “a coherent

 4    and comprehensible story regarding the commission of the crime.”

 5    Loftis, 843 F.3d at 1178.       It cannot do so without explaining how and

 6    why the 2017 EA Bankruptcy began and providing proper context for

 7    defendant’s actions throughout the bankruptcy proceedings.

 8          Third, the additional fraudulent conduct is inextricably

 9    intertwined with the wire fraud and tax charges.           Although

10    defendant’s primary purpose was to defraud his creditors, defendant

11    clearly sought to conceal his wire fraud scheme and tax offenses

12    throughout the 2017 EA Bankruptcy.          This is important and compelling

13    evidence of defendant’s knowledge and fraudulent intent, and

14    establishes defendant’s consciousness of guilt.

15          Fourth, such evidence is at a minimum admissible under Rule

16    404(b) to prove motive, intent, preparation, plan, knowledge, absence

17    of mistake, and lack of accident.        For example, the fact that

18    defendant made false statements about EA LLP’s taxes during the

19    Section 341(a) debtor’s examination proves that defendant knew that

20    it was illegal for him to have failed to make EA LLP’s federal tax

21    payments and file EA LLP’s federal partnership tax returns prior to

22    the examination.     Likewise, it proves defendant’s knowing and willful

23    conduct regarding his failure to file 2016 and 2017 tax returns for

24    himself, EA LLP, and A&A, all of which were due after the Section

25    341(a) examination.     Thus, defendant’s additional fraudulent conduct

26    during the 2017 EA Bankruptcy proves material points and elements,

27    are not too remote in time to the charged offensive, are supported by

28

                                             28
     Case 8:19-cr-00061-JVS Document 284 Filed 09/14/20 Page 36 of 45 Page ID #:4061



 1    extensive evidence, and are similar to the charged financial fraud

 2    offenses.    See Vo, 413 F.3d at 1018.

 3          E.    Defendant’s Numerous False and Perjurious Statements During
                  Judgment Debtor Examinations in 2018 and 2019 are
 4                Admissible For Multiple Reasons
 5                1.   Additional Crimes, Wrongs, and Other Acts

 6          At trial, the government will seek to introduce evidence

 7    demonstrating that defendant made numerous false and materially

 8    misleading statements under oath during various judgment debtor

 9    examinations in 2018 and 2019.12       Below are the most relevant examples

10    of defendant’s false and perjurious statements from these judgment

11    debtor examinations.13

12          First, during the July 25, 2018, judgment debtor examination

13    conducted in the 2017 EA Bankruptcy, defendant falsely testified that

14    he believed that EA LLP had filed its 2013 to 2016 tax returns.

15    (André Decl. Ex. 5.)      Defendant also claimed to not recall how EA LLP

16    had fallen $2 million behind in its payroll tax obligations.             (Id.)

17    Defendant, however, was well aware that EA LLP had not filed tax

18    returns for any tax years since 2012, and that defendant had

19

20

21          12Defendant also made a number of specific admissions during
      these judgment debtor examinations and the Section 341(a) debtor’s
22    examination, which the government will seek to admit in its case-in-
      chief as the statements of a party opponent under Federal Rule of
23    Evidence 801(d)(2). Those statements are not addressed herein as
      they are undoubtedly admissible at trial.
24
           13 The government does not currently intend to introduce evidence

25    in its case-in-chief regarding defendant’s false statements during
      two judgement debtor examinations that took place after defendant was
26    indicted, namely, the October 18, 2019, judgment debtor examination
      conducted in Jason Frank Law, PLC v. Michael J. Avenatti, Los Angeles
27    Superior Court, Case No. BC706555, and the October 29, 2019, judgment
      debtor examination conducted in Parrish v. Avenatti, Santa Barbara,
28    Superior Court Case No. 18CV04106.

                                             29
     Case 8:19-cr-00061-JVS Document 284 Filed 09/14/20 Page 37 of 45 Page ID #:4062



 1    personally directed that EA LLP’s payroll taxes no longer be paid to

 2    the IRS.

 3          Second, during the January 30, 2019, judgment debtor examination

 4    conducted in Michael Avenatti v. Lisa Storie Avenatti, Orange County

 5    Superior Court, Case No. 17D00-99-30, defendant falsely testified

 6    that he had most recently filed his individual tax returns, EA LLP’s

 7    partnership tax returns, and A&A’s corporate tax returns for the 2016

 8    tax years.14   (André Decl. Ex. 6.)      These statements were false.

 9    Defendant last filed an individual tax return (IRS Form 1040) for the

10    2010 tax year, last filed a partnership return (IRS Form 1065) for EA

11    LLP for the 2012 tax year, and last filed a corporate return (IRS

12    Form 1120S) for A&A for the 2010 tax year.

13          Third, during the March 15, 2019, judgment debtor examination

14    conducted in Jason Frank Law, PLC v. Michael J. Avenatti, Los Angeles

15    Superior Court, Case No. BC706555, defendant made numerous false

16    statements under oath.      For example, defendant provided false

17    testimony regarding the payment of Client 1’s settlement proceeds.

18    (André Decl. Ex. 7.)      When asked whether Client 1 had been paid all

19    the money that he was owed, defendant falsely stated “to the best of

20    my knowledge, yes” (id.), when in truth and in fact Client 1 had not

21    received his settlement proceeds and defendant was still making bi-

22    monthly lulling payments to Client 1.          Similarly, when defendant was

23    asked whether he or his law firms have “any current obligation to

24

25          14
             The government does not intend to mention during its case-in-
      chief that this judgment debtor examination related to defendant’s
26    divorce proceeding or introduce any specific evidence of his debts to
      his second-wife, Lisa Storie. If at any point during the trial the
27    government intends to reference defendant’s divorce proceedings or
      defendant’s extensive child and/or spousal support debts it will
28    provide the Court and the defense with advance notice so that
      defendant has an opportunity to raise any objections.
                                        30
     Case 8:19-cr-00061-JVS Document 284 Filed 09/14/20 Page 38 of 45 Page ID #:4063



 1    make payments to [Client 1],” defendant stated “to the best of my

 2    knowledge, no” (id.), even though defendant knew neither defendant

 3    nor his firm ever paid Client 1 his portion of the 2015 $4 million

 4    settlement with the County of Los Angeles.

 5            Defendant also lied about his ownership interest in a separate

 6    company called Augustus LLP.       In response to the question, “Who owns

 7    Augustus LLP?” defendant answered, “I’m not at liberty to disclose

 8    that.    It’s not me.”     (André Decl. Ex. 7.)     Defendant then answered

 9    “no” to the question, “do you have any direct or indirect interest in

10    Augustus LLP?”     (Id.)   In December 2018, however, defendant

11    established a company called Augustus LLP, and on February 13, 2019,

12    defendant caused business bank accounts at Union Bank to be opened

13    under the name Augustus LLP.       (See CR 78, Ex. 3 at ¶ 49.)        The

14    application to open the accounts listed defendant’s home address as

15    the mailing address for Augustus LLP and identified defendant as the

16    owner/partner of the business.       (Id.)    Defendant used this account to

17    make payroll payments to a number of EA LLP employees, to pay his own

18    rent, and to make further lulling payments in early-2019 to Client 1

19    and Client 2 as part of the wire fraud charges.          (Id.)

20            Fourth, during the March 22, 2019, judgment debtor examination

21    conducted in In re Eagan Avenatti, LLP, No. 8:18-CV-1644-VAP (KES)

22    (C.D. Cal.), defendant again made numerous false statements under

23    oath.    (André Decl. Ex. 8.)     For example, defendant falsely testified

24    that “to best of [defendant’s] knowledge” EA LLP had filed federal

25    tax returns for each year since 2013, other than for the 2018 tax

26    year (which had “not been filed yet”), and that copies of the tax

27    returns were “in the files of the firm in storage.”           (Id.)   Again,

28    defendant knew at the time that this statement was false.

                                             31
     Case 8:19-cr-00061-JVS Document 284 Filed 09/14/20 Page 39 of 45 Page ID #:4064



 1          Defendant also made additional false statements regarding his

 2    victim-clients, including Client 1 and Client 4.           (Id.)   Among other

 3    things, defendant falsely claimed that the settlement agreement

 4    between Client 1 and Los Angeles County was confidential, that he did

 5    not recall settling Client 1’s case for $4 million, that he did not

 6    recall receiving a $4 million settlement payment from Los Angeles

 7    County for Client 1, that he did not recall when the last time he had

 8    made a payment to Johnson, and that the bi-monthly payments to Client

 9    1 were “an advance on future settlement monies.”           (Id.)   And when

10    asked directly whether he had stolen Client 1’s settlement money,

11    defendant lied and said “absolutely not.”         (Id.)    All of these

12    statements were knowingly false and designed to conceal defendant’s

13    theft of Client 1’s money.       (Indictment ¶ 7(f)-(k).)      Indeed,

14    immediately after this judgment debtor examination, defendant

15    travelled to Client 1’s residence and told him the settlement

16    agreement with Los Angeles County had just been finalized and that

17    Client 1 would finally be receiving his settlement proceeds.             (Id. at

18    ¶ 7(k).)    Then over the course of the next two days, defendant

19    returned to Client 1’s home twice more to have him sign an agreement

20    defendant falsely claimed was necessary to effectuate the settlement

21    agreement and the creation of a Special Needs Trust.           (Id.)

22          During the examination, defendant testified that it was

23    “absolutely false” that Client 4 had accused defendant of stealing $4

24    million. (André Decl. Ex. 8.)       However, defendant knew that in August

25    2018 Client 4’s new lawyers has demanded that defendant return the $4

26    million he had stolen from Client 4.        (Id. Ex. 9.)     Defendant also

27    knew by December 2018 that the Newport Beach Police Department was

28    investigating defendant’s theft of Client 4’s money.           (Id. Ex. 10.)

                                             32
     Case 8:19-cr-00061-JVS Document 284 Filed 09/14/20 Page 40 of 45 Page ID #:4065



 1                 2.   The Evidence to be Admitted

 2            There is extensive documentary and testimonial evidence

 3    demonstrating that defendant repeatedly committed perjury during his

 4    judgment debtor examinations.       This evidence is almost entirely

 5    coextensive with the evidence the government will present at trial

 6    regarding the charges in the indictment.         The same evidence the

 7    government will introduce to prove that defendant stole Client 1’s

 8    money or failed to file tax returns, also proves defendant lied under

 9    oath.    The only additional evidence to be admitted would be

10    additional portions of defendant’s judgment debtor examinations, and

11    potentially a few additional emails or other documents.

12                 3.   Admissibility

13            The additional false and perjurious statements described above

14    are admissible for multiple reasons.

15            First, defendant’s false statements regarding Client 1 during

16    the March 15, 2019, and March 22, 2019, judgment debtor examination

17    are integral to the wire fraud charges relating to Client 1.             (See

18    Indictment ¶ 7(k).)     As alleged in the indictment and explained

19    above, defendant traveled to Client 1’s residence immediately after

20    the March 22, 2019, examination to lull and prevent Client 1 from

21    discovering defendant’s embezzlement of Client 1’s settlement.             (Id.)

22    Defendant’s false and perjurious statements regarding Client 1 are a

23    part of the alleged scheme to defraud Client 1, and constitute direct

24    proof of defendant’s knowledge and fraudulent intent.           This evidence

25    is also inextricably intertwined, as it is necessary to tell a

26    complete story of the wire fraud charges.

27            Second, all of defendant’s false and perjurious statements are

28    inextricably intertwined with the charges in the indictment because

                                             33
     Case 8:19-cr-00061-JVS Document 284 Filed 09/14/20 Page 41 of 45 Page ID #:4066



 1    these false statements were part of defendant’s overall financial

 2    fraud scheme, his scheme to defraud his creditors and victim-clients,

 3    and efforts to conceal his extensive fraudulent and illegal conduct.

 4          Third, defendant’s false statements are likewise admissible

 5    under Rule 404(b) to prove motive, intent, plan, knowledge, absence

 6    of mistake, and lack of accident.        For example, defendant false

 7    statements regarding the topics identified above prove that defendant

 8    knew what he had done was wrong and illegal.          These false statements

 9    are particularly relevant to establishing defendant’s fraudulent

10    intent and state of mind.       Moreover, defendant’s additional false

11    statements are not too remote in time, are supported by extensive

12    evidence, and are similar to the charged financial fraud offenses.

13          F.     If Defendant Testifies at Trial, Defendant’s Prior Honest
                   Services Fraud and Extortion Convictions Should Be Admitted
14                 Under Rule 609
15          On February 14, 2020, a jury in the SDNY found defendant guilty

16    of honest services wire fraud, in violation of 18 U.S.C. §§ 1343,

17    1346; transmission of interstate communications with intent to

18    extort, in violation of 18 U.S.C. § 875(d); and attempted extortion,

19    in violation of 18 U.S.C. § 1951.        Verdict, SDNY Extortion Case, Dkt.

20    265.15     If defendant chooses to testify at trial, the government is

21    entitled to introduce evidence of defendant’s prior convictions in

22    the SDNY Extortion Case under Federal Rule of Evidence 609.

23          Under Rule 609(a)(2), evidence of a prior criminal conviction,

24    regardless of punishment, “must be admitted if the court can readily

25    determine that establishing the elements of the crime required

26    proving — or the witness’s admitting — a dishonest act or false

27

28          15
             At defendant’s request, the sentencing in the SNDY Extortion
      Case was recently continued to December 9, 2020.
                                        34
     Case 8:19-cr-00061-JVS Document 284 Filed 09/14/20 Page 42 of 45 Page ID #:4067



 1    statement.”    Defendant’s prior convictions required proving a

 2    dishonest act.     Defendant’s honest services wire fraud conviction

 3    required the government to prove that the “scheme or artifice to

 4    defraud engaged in by [defendant] involved a material

 5    misrepresentation, omission, false statement, false pretense, or

 6    concealment of fact from or to [defendant’s legal client].”            Final

 7    Jury Instructions, Avenatti, No. 1:19-cr-373-PGG, Dkt. 261 at 36

 8    (S.D.N.Y. Feb. 12, 2020).       Similarly, defendant’s extortion

 9    conviction required the government to prove defendant acted with the

10    intent to extort money from Nike, i.e., “the intent to obtain money

11    from an entity, with the entity’s consent, but where that consent was

12    caused or induced by the wrongful use of fear of harm to the entity’s

13    reputation.”    Id. at 22.    Thus, defendant’s convictions in the SDNY

14    Extortion Case are automatically admissible under Rule 609(a)(2),

15    regardless of their probative value or prejudicial effect.            United

16    States v. Glenn, 667 F.2d 1269, 1272 (9th Cir. 1982) (“Convictions

17    involving ‘dishonesty or false statement’ within the meaning of rule

18    609(a)(2) are automatically admissible.”).16

19    V.    CONCLUSION
20          For the foregoing reasons, the government respectfully requests

21    that this Court admit at trial evidence of the additional crimes and

22    other acts described herein, and allow the government to admit

23    evidence of defendant’s prior convictions should defendant choose to

24    testify in his own defense.

25

26          16
             Defendant’s convictions are alternatively admissible under
      Rule 609(a)(1)(B), as evidence of a prior criminal conviction
27    punishable by imprisonment for more than one year, which “must be
      admitted in a criminal case in which the witness is a defendant, if
28    the probative value of the evidence outweighs its prejudicial
      effect.”
                                        35
     Case 8:19-cr-00061-JVS Document 284 Filed 09/14/20 Page 43 of 45 Page ID #:4068



 1                           DECLARATION OF JULIAN L. ANDRÉ
 2          I, Julian L. André, declare as follows:

 3          1.    I am an Assistant United States Attorney (“AUSA”) in the

 4    United States Attorney’s Office for the Central District of

 5    California (the “USAO”).      I, together with AUSA Brett A. Sagel, am

 6    assigned to represent the government in the prosecution of defendant

 7    MICHAEL JOHN AVENATTI (“defendant”) in United States v. Michael John

 8    Avenatti, SA CR 19-61-JVS.       I submit this declaration in support of

 9    the government’s consolidated motion in limine to admit evidence of

10    defendant’s other acts, crimes, and wrongs, and to admit evidence of

11    defendant’s prior convictions should he testify at trial.

12          2.    Attached hereto as Exhibit 1 is a true and correct redacted

13    copy of a February 4, 2020, letter to defense counsel providing

14    notice that the government intended to introduce at trial the

15    evidence set forth in the instant motion.         To date, defendant has not

16    responded to this letter.

17          3.    Attached hereto as Exhibit 2 is a true and correct redacted

18    copy of a draft summary chart the government produced to defendant on

19    May 26, 2020.

20          4.    Attached hereto as Exhibit 3 is a true and correct copy of

21    a Stipulation Among Debtor, Michael Avenatti, and the United States

22    of America on behalf of the Internal Revenue Service regarding Terms

23    of Payment of Taxes in the Event of Dismissal of Bankruptcy Case,

24    which was publicly filed on January 30, 2018, in In re: Eagan

25    Avenatti LLP, No. 8:17-bk-11961-CB (C.D. Cal.).

26          5.    Attached hereto as Exhibit 4 is a true and correct redacted

27    copy of an email from defendant to two Global Baristas U.S., LLC,

28    employees dated January 30, 2017.
     Case 8:19-cr-00061-JVS Document 284 Filed 09/14/20 Page 44 of 45 Page ID #:4069



 1          6.     Attached hereto as Exhibit 5 is a true and correct copy of

 2    excerpts of defendant’s July 25, 2018, judgment debtor examination

 3    conducted in the 2017 EA Bankruptcy, In re: Eagan Avenatti LLP, No.

 4    8:17-bk-11961-CB (C.D. Cal.).

 5          7.     Attached hereto as Exhibit 6 is a true and correct copy of

 6    excerpts of defendant’s January 30, 2019, judgment debtor examination

 7    conducted in Michael Avenatti v. Lisa Storie Avenatti, Orange County

 8    Superior Court, Case No. 17D00-99-30.

 9          8.     Attached hereto as Exhibit 7 is a true and correct copy of

10    excerpts of defendant’s March 15, 2019, judgment debtor examination

11    conducted in Jason Frank Law, PLC v. Michael J. Avenatti, Los Angeles

12    Superior Court, Case No. BC706555.

13          9.     Attached hereto as Exhibit 8 is a true and correct redacted

14    copy of excerpts of defendant’s March 22, 2019, judgment debtor

15    examination conducted in In re Eagan Avenatti, LLP, No. 8:18-CV-1644-

16    VAP (KES) (C.D. Cal.).

17          10.    Attached hereto as Exhibit 9 is a true and correct redacted

18    copy of an August 6, 2018, letter from counsel for Client 4 to

19    defendant.

20          11.    Attached hereto as Exhibit 10 is a true and correct

21    redacted copy of a December 12, 2018, email from Eagan Avenatti LLP’s

22    former office manager to defendant.

23          12.    The government has redacted the names and identifying

24    information of certain victims, witnesses, and other individuals

25    referenced in the exhibits attached to this declaration to protect

26    the individual’s privacy rights.        The government, however, has not

27    redacted the name of Client 1, Geoffrey Johnson, because Mr. Johnson

28

                                              2
     Case 8:19-cr-00061-JVS Document 284 Filed 09/14/20 Page 45 of 45 Page ID #:4070



 1    previously authorized the government to refer to him by his name in

 2    connection with these proceedings.

 3          I declare under penalty of perjury under the laws of the United

 4    States of America that the foregoing is true and correct to the best

 5    of my knowledge and that this declaration is executed at Los Angeles,

 6    California, on September 14, 2020.

 7

 8                                                JULIAN L. ANDRÉ
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              3
